Case 3:18-cv-01114-MPS Document 65-9 Filed 11/20/19 Page 1 of 4




                  EXHIBIT B
                Case 3:18-cv-01114-MPS Document 65-9 Filed 11/20/19 Page 2 of 4




      Re: [externaljRE: State of Connecticut Exam, loan servicing questionnaire and request
      for documents
      Daniel Weigle ti, LaVia, Mark                                                                      11/07/2017 03:02 PM
         James J Jarecki, "Mahon, Karen", "Tessitore, Use, "Kang, Soo"

Thanks Mark. There is information/procedures that are "shared" or "common" in some of the responses,
meaning the procedures or management structure/resources will be the the same regardless of the
portfolio. Call monitoring/recording is a good example....our policies/procedures will be similar for both
portfolios, so if we have to respond to this as a commercial servicer they'll indirectly get our Federal
policies/procedures as well. There are no concerns on the federal data being shared/requested. We
would only release that information if instructed by FSA.

Thanks,
Dan




From:        "LaVia, Mark" <Mark.LaVia@ed.gov>
To:        Daniel Weigle <dweigle@pheaa.org>, "Kang, Soo" <Soo.Kang@ed.gov>, "Mahon, Karen" <Karen.Mahon@ed.gov>
Cc:        "Tessitore, Lisa" <Lisa,Tessitore@ed.gov>, James J Jarecki <jjarecki@pheaa_org>
Date:       11/07/2017 01:47 PM
Subject:       [extemal]RE: State of Connecticut Exam, ban servicing questionnaire and request for documents




Dan —

Just confirming our conversation from yesterday and that the direction provided to contact Soo/Karen directly and
not release any information on ED held loans is still the correct process. Can you please help me understand what
you mean by your last statement?

Thanks.

Mark

From: Daniel Weigle [mailto:dweiglergPhe-aa,orql
Sent: Friday, November 03, 2017 9:02 AM
To: Kang, Soo; Mahon, Karen
Cc: LaVia, Mark; Tessitore, Lisa; James J Jarecki
Subject: State of Connecticut Exam, loan servicing questionnaire and request for documents

Hi Soo and Karen,

Please see the email below from the Connecticut Department of Banking. We will direct the examiner to
contact Soo and Karen for any information regarding the federal portfolio. However, we may need to
respond to some of the questions as a servicer of commercial loans, and there may be some information
                Case 3:18-cv-01114-MPS Document 65-9 Filed 11/20/19 Page 3 of 4




we have to provide that is performed the same way in the federal portfolio.

Please let me know if you want to discuss.
Thanks,
Dan


From:       ''Lalor, Richard" <Rinhard,Laioract,i2y
To:       larecki@pheaa.org." <jja rockiellotmms>
Date:      11,1012017 08:24 AM
Subject       (external]State of Connecticut Exam




Jim

Pursuant to my vim, attached is documentation related to the limited scope exam the CT Department of Banking
will be conducting.


FedLoan is required to answer only the highlighted items on the questionnaire.


Please call to discuss any items that may not be clear,


Regards


Richard Lalor
Associate Examiner
Consumer Credit Division
CT Department of Banking
260 Constitution Plaza
Hartford, CT 06103
860.240.8205
Fax-860.706.5731




Dan Weigle
Senior Vice President
FedLoan Servicing (PHEAA)
717.720.2955


This message contains privileged and confidential information intended for the above addressees
only. If you receive this message in error please delete or destroy this message and/or
attachments.
          Case 3:18-cv-01114-MPS Document 65-9 Filed 11/20/19 Page 4 of 4




The sender of this message will fully cooperate in the civil and criminal prosecution of any
individual engaging in the unauthorized use of this message.

Code:PHEAA
